*640MEMORANDUM **
Pablo Mora Barajas and Martha Alicia Medina Ceniceros, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
The IJ did not err in denying petitioners’ request for a continuance because they failed to demonstrate that the IJ’s decision may have affected the outcome of their proceeding. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring prejudice to succeed on a due process claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.